Order entered January 23, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00864-CV

                       JOHNSON & JOHNSON, ET AL., Appellants

                                              V.

                                 LINDA BATISTE, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-14350

                                          ORDER
       We GRANT appellants’ January 20, 2015 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief by FEBRUARY 16, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE